Meyer, J.
(dissenting). I vote to reverse. Plaintiff’s attorney’s affidavit concedes that defendant had a “company policy [which] was that an employee who was offered a job by the buyer [of defendant company] * * * would not be entitled to severance pay.” By way of avoidance, however, he argues that “this policy was not uniformly administered.”
That admission by plaintiff’s attorney establishes the company policy upon which defendant relies to show a meritorious defense. That being so, it is immaterial that the affidavit submitted by defendant is by an attorney-employee of defendant’s parent corporation. Because that affidavit is alleged to be on personal knowledge and is by an employee, I would hold it sufficient notwithstanding the employee is also attorney for the parent. In view of plaintiff’s attorney’s admission, however, it is not necessary to reach that point.
Order affirmed, etc.